DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/22/21. The applicant’s amendment has overcome the 112 rejection and the prior rejection. Refer to the aforementioned amendment for details concerning applicant’s rebuttal arguments and/or remarks. However, the present application is finally rejected as set forth hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition 
Claims 8-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 10/22/21 and the 07/22/21 office action for details.
Claims 1-7 are allowed. 

Response to Arguments
Applicant’s arguments, filed 10/22/21, with respect to claims 1-7 have been fully considered and are persuasive. Thus, the prior art rejection has been withdrawn. 
This application is in condition for allowance except for the following formal matters or for the presence of claims 8-21 directed to an invention non-elected without traverse in the reply filed on 06/07/21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727